Case: 17-41171      Document: 00514507935         Page: 1    Date Filed: 06/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 17-41171                         FILED
                                                                       June 11, 2018
                                                                      Lyle W. Cayce
MICHAEL GARRETT,                                                           Clerk

                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:17-CV-337


Before ELROD, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Michael Garrett, Texas prisoner # 697364, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. Garrett has failed to show that he
should be allowed to proceed IFP on appeal under 28 U.S.C. § 1915(g) or that
his appeal of the district court’s judgment presents a nonfrivolous issue. See




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41171    Document: 00514507935    Page: 2   Date Filed: 06/11/2018


                                No. 17-41171

Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). Garrett’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      MOTION TO PROCEED IFP ON APPEAL DENIED; APPEAL
DISMISSED.




                                       2